Citation Nr: 0833715	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-37 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In her November 2005 substantive appeal (VA Form 9), the 
veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In April 2007, the veteran 
withdrew her request for such hearing.  As no further 
communication from the veteran with regard to a hearing has 
been received, the Board considers her request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she suffers from PTSD as a result 
of in-service trauma from racial discrimination, verbal 
abuse, and threat of court martial.  The Board determines 
that a remand is required for further development of the 
claim, and so that VA may comport with due process 
requirements as outlined by the Veterans Claims Assistance 
Act of 2000 (VCAA) and the interpreting case law.  

Specifically, the Board observes that, although VA's duty to 
assist in some respects does not apply to claims that have 
not been reopened, VA does still have an obligation to assist 
the veteran in obtaining relevant records that are in VA's 
constructive possession.  In this regard, the Board notes 
that the veteran's service personnel records for her active 
duty were requested from the National Personnel Records 
Center (NPRC) in March 2003.  Records were mailed and 
received by the RO in April 2003.  However, the Board 
observes that these records only pertain to the veteran's 
Army Reserve service in the years 1975 and 1976.  Thus, not 
only are they not probative of the claim, but they are not 
the records requested by the RO.  NPRC did not provide any 
explanation as to why the records were incomplete, and the RO 
made no additional attempts to obtain the pertinent service 
personnel records.  Thus, a remand is required so that 
further attempts may be made to obtain outstanding, relevant 
personnel records.

As for VCAA notice, the Board observes that in Kent v. 
Nicholson, the Court of Appeals for Veterans Claims (Court) 
held that when the issue is whether new and material evidence 
has been received to warrant reopening of a claim, VA's duty 
to notify requires that VA inform the veteran of the specific 
element or elements of the claim that were not substantiated 
by the evidence at the time of the prior denial.  20 Vet. 
App. 1 (2006).   In the present case, the veteran was sent a 
VCAA notice letter in March 2003 that notified her as to the 
evidence required to establish service connection.  However, 
the letter did not inform the veteran of what constitutes new 
and material evidence or that the specific reason for denial 
of her claim was that there was no evidence of a current 
diagnosis of PTSD as a result of military service.  Thus, 
this remand for substantive development will also allow VA 
the opportunity to meet its duty to notify as required by 
VCAA. 

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a VCAA notice that 
informs her of what constitutes new and 
material evidence and of the reason for 
the prior denial of her service 
connection claim for PTSD, namely that 
the record did not show a current 
diagnosis of PTSD as a result of 
military service, in accordance with 
Kent.

2.	Request the veteran's complete 
personnel file, to include records from 
the veteran's period of active duty 
from August 1991 to March 1992 from 
NPRC, and any additional appropriate 
sources, to include the veteran's Army 
Reserve unit, which she reports to have 
been the 5064th Army Reserve activated 
to Fort McCoy, Wisconsin from Detroit, 
Michigan.  

3.	After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's new 
and material claim should be 
readjudicated, to include all evidence 
received since the December 2005 
supplemental statement of the case.  
The veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




